Exhibit 99.1 Paxton Recaps Positive Developments from 10-Q Filing SAN FRANCISCO, CA(Marketwire - 08/24/11) - Paxton Energy, Inc. (OTC.BB:PXTE - News) (Paxton), an energy turnaround company engaged in the acquisition, exploration, development and drilling of oil and natural gas properties,is pleased to recap highlights from their June 30, 2011 Form 10-Q filing. During May 2011, Paxton acquired a 70% working interest in 546.9 acres in the Vermilion 179 (VM 179) track located in the shallow waters of the Gulf of Mexico, offshore from Louisiana, adjacent to Exxon's extremely productive VM 164 #A9 well. The immediate beneficial financial impact to the company resulting from this acquisition is a nearly ten-fold increase in oil and gas property assets, from $587,886 as of June 30, 2010 to $6,286,449 as of June 30, 2011, and a 937% increase in total assets, to $6.76 million as compared to $0.65 million over the same time period. Total shareholder’s equity also increased to $ 2,886,622 as of June 30, 2011 from $ (868,965) as of June 30, 2010, an improvement of more than $3.75 million. Based on the Montecito Independent Reserve report by James E. Hubbard, dated June 19, 2011, proven and probable reserves have a PV-10 value in excess of $87,000,000 at $85 per barrel oil and $4 per mcf gas. This report estimates the future net revenue of VM 179 at nearly $150,000,000. About Paxton Paxton engages in the acquisition, exploration, development and drilling of oil and natural gas properties. Paxton is an energy turnaround company whose strategy is to acquire cash flow producing properties with proved and probable reserves, develop the fields by reworking existing wells and drilling new wells. Paxton was founded in 2004 and is based in Stateline, Nevada. Cautionary Note to U.S. Investors Effective January 1, 2010, the United States Securities and Exchange Commission (SEC) now permits oil and gas companies, in their filings with the SEC, to disclose not only "proved" reserves (i.e., quantities of oil and gas that are estimated to be recoverable with a high degree of confidence), but also "probable" reserves (i.e., quantities of oil and gas that are as likely as not to be recovered) as well as "possible" reserves (i.e., additional quantities of oil and gas that might be recovered, but with a lower probability than probable reserves). As noted above, statements of reserves are only estimates and may not correspond to the ultimate quantities of oil and gas recovered. Any reserve estimates provided in this press release that are not specifically designated as being estimates of proved reserves may include estimated reserves not necessarily calculated in accordance with, or contemplated by, the SEC's latest reserve reporting guidelines. Investors are urged to consider closely the disclosure in Paxton's Annual Report on Form 10-K available from Paxton at P.O. Box 1148, Zephyr Cove, NV 89448 (attn: Investor Relations). You can also obtain this report from the SEC by calling 1-800-SEC-0330 or from the SEC's website at www.sec.gov. Safe Harbor Statements about Paxton's future expectations and all other statements in this press release other than historical facts, are "forward-looking statements" within the meaning of Section 27A of the Securities Act of 1933, Section 21E of the Securities Exchange Act of 1934, and as that term is defined in the Private Securities Litigation Reform Act of 1995. Paxton intends that such forward-looking statements be subject to the safe harbors created thereby. The above information contains information relating to Paxton that is based on the beliefs of Paxton and/or its management as well as assumptions made by and information currently available to Paxton or its management. Paxton does not undertake any responsibility to update the forward-looking statements contained in this release. Contact Surety Financial Group, LLC 410-833-0078 Source: Paxton Energy, Inc. PAXTON ENERGY, INC. (AN EXPLORATION-STAGE COMPANY) CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) June 30, December 31, ASSETS Current Assets Cash and cash equivalents $ $ Receivable from attorneys' trust accounts Prepaid expenses and other current assets Total Current Assets Property and Equipment, net of accumulated depreciation Oil and gas properties, using full cost accounting Deferred financing costs - Other assets - Total Assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) Current Liabilities Accounts payable $ $ Accrued liabilities Payable to Bayshore Exploration L.L.C. Payable to officer - Notes payable Unsecured convertible promissory notes payable, net of discount Subordinated note payable - Convertible debentures, net of discount - Accrued registration rights penalties and interest Total Current Liabilities Long-Term Liabilities Long-term asset retirement obligation Derivative liabilities Total Long-Term Liabilities Stockholders' Equity (Deficit) Preferred stock, $0.001 par value; 10,000,000 shares authorized, none issued and outstanding - - Common stock, $0.001 par value; 500,000,000 shares authorized, 58,907,556 and 20,343,263 shares issued and outstanding, respectively Additional paid-in capital Deficit accumulated during the exploration stage ) ) Total Stockholders' Equity (Deficit) ) Total Liabilities and Stockholders' Equity (Deficit) $ $
